Exhibit 10.5

AMENDMENT AND WAIVER AGREEMENT

This Amendment and Waiver Agreement (the "Agreement"), dated as of July 28,
2003, is by and among Datatec Systems, Inc., a Delaware corporation (the
"Company"), and Palladin Partners I, L.P., Palladin Multi-Strategy Partners,
L.P., DeAM Convertible Arbitrage Fund, Ltd., Palladin Overseas Fund, Ltd.,
Palladin Opportunity Fund, LLC and Palladin Overseas Multi-Strategy Fund, Ltd.
(each an "Investor" and collectively, the "Investors"). Capitalized terms used
and not otherwise defined herein shall have the meanings set forth for such
terms in that certain Note Purchase Agreement dated as of July 3, 2003 by and
among the Company and each of the Investors (the "Purchase Agreement").

W I T N E S S E T H

WHEREAS, the Company and each of the Investors is a party to the Purchase
Agreement; and

WHEREAS, in connection with the Purchase Agreement, the Company has issued to
each Investor a Subordinated Secured Convertible Note dated as of July 3, 2003
(each a "Note" and collectively, the "Notes"); and

WHEREAS, pursuant to Section 6.14 of the Purchase Agreement, the Investors
presently hold a right of first refusal on the sale of any Capital Shares
Equivalents to Persons other than the Investors (the "Right of First Refusal");
and

WHEREAS, pursuant to Section 7 of the Notes, if the Company presently sells any
shares of its Common Stock or any Convertible Securities (as such term is
defined in the Notes) at a Per Share Selling Price (as such term is defined in
the Notes) lower than the Optional Conversion Price, then the Optional
Conversion Price applicable to any subsequent conversions of the Note shall be
adjusted downward to equal such lower Per Share Selling Price (the "Right for an
Anti-Dilution Adjustment"); and

WHEREAS, the Company desires to issue and sell an aggregate of up to three
million four hundred ninety thousand dollars ($3,490,000) of Common Stock and
warrants (the "Financing") pursuant to a certain Confidential Private Placement
Memorandum, dated June 6, 2003, as supplemented on July 15, 2003 and July 28,
2003 (the "Memorandum," attached hereto as Exhibit A); and

WHEREAS, the Investors desire to waive their Right of First Refusal and Right
for an Anti-Dilution Adjustment in exchange for the receipt of warrants to
purchase an aggregate of 700,000 shares of Common Stock and an amendment to the
Maturity Date (as such term is defined in the Notes) and repayment schedule of
the Note.

NOW THEREFORE, the parties hereto, each intending to be legally bound, and in
consideration of the mutual covenants and acts set forth herein, agree as
follows:

1. Each of the Investors hereby agrees to waive its Right of First Refusal and
its Right for an Anti-Dilution Adjustment on a one-time basis for the Financing
only (the "Waiver").

2. In consideration for the Waiver, the Company hereby agrees to issue four-year
warrants to the Investors to purchase an aggregate of 700,000 shares of Common
Stock at an exercise price per share equal to the price per share of the Common
Stock sold pursuant to the Memorandum (the "Waiver Warrants"). A form of the
Waiver Warrants is attached hereto as Exhibit B.

3. The Company and each of the Investors hereby agree to amend the Maturity Date
of the Note from October 3, 2004 to April 3, 2005 and to amend the amount of
each Monthly Payment (as such term is defined in the Notes) to such amount as
would be required to repay the principal amount of each Note in sixteen (16)
equal payments instead of ten (10) equal payments.

4. This Agreement will be null and void in the event (i) the terms of the
Financing are not identical to those set forth in the Memorandum, or (ii) the
Financing exceeds three million four hundred ninety thousand dollars
($3,490,000).

[THE NEXT PAGE IS THE SIGNATURE PAGE]



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

COMPANY:



Datatec Systems, Inc.


By: /s/ Mark J. Hirschhorn
Name: Mark J. Hirschhorn
Title: CFO

INVESTORS:

Palladin Partners I, L.P.


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel




Palladin Multi-Strategy Partners, L.P.


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel


DeAM Convertible Arbitrage Fund, Ltd.


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel


Palladin Overseas Fund, Ltd.


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel


Palladin Opportunity Fund, LLC


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel


Palladin Overseas Multi-Strategy Fund, Ltd.


By: /s/ Maurice Hryshko
Name: Maurice Hryshko
Title: Counsel




Exhibit A



[INTENTIONALLY OMITTED]



Exhibit B

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"),
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
REGULATION S OF THE SECURITIES ACT, AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER
THE PROVISIONS OF THE SECURITIES ACT.

STOCK PURCHASE WARRANT

To Purchase up to [     ] Shares of Common Stock of

Datatec Systems, Inc.

THIS CERTIFIES that, for value received, [                       ] or its
successors and permitted assigns (the "Holder"), is entitled, upon the terms and
subject to the conditions hereinafter set forth, at any time on or after July
[ ], 2003 (the "Issue Date") and on or prior to the close of business on July
[ ], 2007 (the "Termination Date"), but not thereafter, to subscribe for and
purchase from Datatec Systems, Inc., a Delaware corporation (the "Company"), up
to [     ] shares of Common Stock, $0.001 par value (the "Common Stock"), of the
Company (the "Warrant Shares"). The purchase price of one share of Common Stock
(the "Exercise Price") under this Warrant shall be $[    ]. Capitalized terms
used and not otherwise defined herein shall have the meanings set forth for such
terms in that certain Note Purchase Agreement dated July 3, 2003, between the
Company and the Investors named therein (the "Purchase Agreement") or in the
Notes. The Exercise Price and the number of shares for which the Warrant is
exercisable shall be subject to adjustment as provided herein. In the event of
any conflict between the terms of this Warrant and the Purchase Agreement, the
Purchase Agreement shall control.

1. Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with the Assignment Form annexed hereto properly endorsed.

2. Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).

 3. 3. Exercise of Warrant.

    (a) Except as provided in Section 4 herein, exercise of the purchase rights
    represented by this Warrant may be made at any time or times on or after the
    Issue Date, and before the close of business on the Termination Date by the
    surrender of this Warrant and the Notice of Exercise Form annexed hereto
    duly executed, at the office of the Company (or such other office or agency
    of the Company as it may designate by notice in writing to the registered
    Holder hereof at the address of such Holder appearing on the books of the
    Company) and (except in the case of a "Cashless Exercise", as described
    below) upon payment of the Exercise Price for the shares thereby purchased
    by wire transfer or cashier's check drawn on a United States bank, the
    Holder of this Warrant shall be entitled to receive a certificate for the
    number of shares of Common Stock so purchased. During any such time
    beginning on the two-year anniversary of the Issue Date, if a registration
    statement with respect to the resale of the Warrant Shares is not in effect
    or is not available to the Holder for the resale of Warrant Shares, this
    Warrant may also be exercised in whole or in part by means of a "Cashless
    Exercise" by tendering this Warrant to the Company and noting on the
    Exercise Notice that the Holder wishes to effect a Cashless Exercise, in
    which event the Company shall issue to the Holder a number of shares of
    Common Stock determined in accordance with the following formula:

    X = Y x (A-B)/A

    

    where: X = the number of Warrant Shares to be issued to the Holder;

    Y = the number of Warrant Shares with respect to which this Warrant is being
    exercised;

    A = the Market Price on the Exercise Date;

    B = the Exercise Price.

    For purposes of Rule 144, it is intended and acknowledged that the Warrant
    Shares issued in a Cashless Exercise transaction shall be deemed to have
    been acquired by the Holder, and the holding period for the Warrant Shares
    required by Rule 144 shall be deemed to have been commenced, on the Issue
    Date. Certificates for Warrant Shares issuable hereunder shall be delivered
    to the Holder hereof within five (5) Trading Days after the date on which
    this Warrant shall have been exercised as aforesaid (the "Delivery Date").
    To the extent the Holder has not received certificates representing the
    number of Warrant Shares specified in the applicable Notice of Exercise Form
    on or before the Delivery Date therefor (an "Exercise Default"), the Holder
    shall have (i) the right to receive from the Company an amount equal to (A)
    the aggregate amount paid by or for the account of the Holder for shares of
    Common Stock purchased by the Holder in order to make delivery on a sale
    effected in anticipation of receiving Warrant Shares upon such exercise,
    minus (B) the aggregate Exercise Price for such Warrant Shares, or (ii) the
    right to require the Company to reinstate the Warrant and deem the exercise
    resulting in such Exercise Default rescinded, null and void. This Warrant
    shall be deemed to have been exercised and the Warrant Shares issuable
    thereunder shall be deemed to have been issued, and the Holder or any other
    person so designated to be named therein shall be deemed to have become the
    holder of record of such shares for all purposes, as of the date the Notice
    of Exercise Form has been delivered to the Company, the Holder has paid the
    Exercise Price to the Company (except in the case of a "cashless exercise",
    as described above) and all taxes required to be paid by the Holder, if any,
    pursuant to Section 5 prior to the issuance of such shares, have been paid.
    If this Warrant shall have been exercised in part, the Company shall, at the
    time of delivery of the certificate or certificates representing Warrant
    Shares, deliver to the Holder a new Warrant evidencing the rights of the
    Holder to purchase the unpurchased shares of Common Stock called for by this
    Warrant, which new Warrant shall in all other respects be identical with
    this Warrant.

    4. No Fractional Shares or Scrip. No fractional shares or scrip representing
    fractional shares shall be issued upon the exercise of this Warrant. As to
    any fraction of a share that the Holder would otherwise be entitled to
    purchase upon such exercise, the Company shall pay a cash adjustment in
    respect of such final fraction in an amount equal to the Exercise Price.

    5. Charges, Taxes and Expenses. Issuance of certificates for shares of
    Common Stock upon the exercise of this Warrant shall be made without charge
    to the Holder hereof for any issue or transfer tax or other incidental
    expense in respect of the issuance of such certificate, all of which taxes
    and expenses shall be paid by the Company, and such certificates shall be
    issued in the name of the Holder of this Warrant or in such name or names as
    may be directed by the Holder of this Warrant; provided, however, that in
    the event certificates for shares of Common Stock are to be issued in a name
    other than the name of the Holder of this Warrant, this Warrant when
    surrendered for exercise shall be accompanied by the Assignment Form
    attached hereto duly executed by the Holder hereof; and the Company may
    require, as a condition thereto, the payment of a sum sufficient to
    reimburse it for any transfer tax incidental thereto.

    6. Further Assurances. The Company will take all action that may be
    necessary or appropriate in order that the Company may validly and legally
    issue fully paid and nonassessable shares of Common Stock, free from all
    taxes, liens and charges with respect to the issue thereof, on the exercise
    of all or any portion of this Warrant from time to time outstanding.

    7. Transfer, Division and Combination.

    (a) Subject to compliance with any applicable securities laws, transfer of
    this Warrant and all rights hereunder, in whole or in part, shall be
    registered on the books of the Company to be maintained for such purpose,
    upon surrender of this Warrant at the principal office of the Company,
    together with a written assignment of this Warrant substantially in the form
    attached hereto duly executed by the Holder or its agent or attorney and
    funds sufficient to pay any transfer taxes payable upon the making of such
    transfer; provided, however, that, without the consent of the Company, the
    initial Holder of this Warrant may not sell or otherwise transfer this
    Warrant to a third party who is not an affiliate of such holder, unless
    there exists at such time an Event of Default under the Notes or a default
    under this Warrant. Upon such surrender and, if required, such payment, the
    Company shall execute and deliver a new Warrant or Warrants in the name of
    the assignee or assignees and in the denomination or denominations specified
    in such instrument of assignment, and shall issue to the assignor a new
    Warrant evidencing the portion of this Warrant not so assigned, and this
    Warrant shall promptly be cancelled. A Warrant, if properly assigned, may be
    exercised by a new Holder for the purchase of shares of Common Stock without
    having a new Warrant issued.

    (b) This Warrant may be divided or combined with other Warrants upon
    presentation hereof at the aforesaid office of the Company, together with a
    written notice specifying the names and denominations in which new Warrants
    are to be issued, signed by the Holder or its agent or attorney. Subject to
    compliance with Section 7(a), as to any transfer which may be involved in
    such division or combination, the Company shall execute and deliver a new
    Warrant or Warrants in exchange for the Warrant or Warrants to be divided or
    combined in accordance with such notice.

    (c) The Company shall prepare, issue and deliver at its own expense (other
    than transfer taxes) the new Warrant or Warrants under this Section 7.

    (d) The Company agrees to maintain, at its aforesaid office, books for the
    registration and the registration of transfer of the Warrants.

    8. No Rights as Stockholder until Exercise. This Warrant does not entitle
    the Holder hereof to any voting rights or other rights as a stockholder of
    the Company prior to the exercise hereof.

    9. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
    that upon receipt by the Company of evidence reasonably satisfactory to it
    of the loss, theft, destruction or mutilation of this Warrant certificate or
    any stock certificate relating to the Warrant Shares, and in case of loss,
    theft or destruction, of indemnity or security reasonably satisfactory to it
    (which shall include the posting of a bond only if required by the Company's
    transfer agent and if the Holder is not the purchaser of this Warrant under
    the Purchase Agreement or an affiliate of such purchaser), and upon
    surrender and cancellation of such Warrant or stock certificate, if
    mutilated, the Company will make and deliver a new Warrant or stock
    certificate of like tenor and dated as of such cancellation, in lieu of such
    Warrant or stock certificate.

    10. Business Day. If the last or appointed day for the taking of any action
    or the expiration of any right required or granted herein is not a Business
    Day, then such action may be taken or such right may be exercised on the
    next succeeding Business Day.

    11. Adjustments of Exercise Price and Number of Warrant Shares.

    (a) Stock Splits, etc. The number and kind of securities purchasable upon
    the exercise of this Warrant and the Exercise Price shall be subject to
    adjustment from time to time upon the happening of any of the following. In
    case the Company shall (i) pay a dividend in shares of Common Stock or make
    a distribution in shares of Common Stock to the Holders of its outstanding
    Common Stock, (ii) subdivide its outstanding shares of Common Stock into a
    greater number of shares of Common Stock, (iii) combine its outstanding
    shares of Common Stock into a smaller number of shares of Common Stock or
    (iv) issue any shares of its capital stock in a reclassification of the
    Common Stock, then the number of Warrant Shares purchasable upon exercise of
    this Warrant immediately prior thereto shall be adjusted so that the Holder
    of this Warrant shall be entitled to receive the kind and number of Warrant
    Shares or other securities of the Company which he would have owned or have
    been entitled to receive had such Warrant been exercised in advance thereof.
    Upon each such adjustment of the kind and number of Warrant Shares or other
    securities of the Company which are purchasable hereunder, the Holder of
    this Warrant shall thereafter be entitled to purchase the number of Warrant
    Shares or other securities resulting from such adjustment at an Exercise
    Price per Warrant Share or other security obtained by multiplying the
    Exercise Price in effect immediately prior to such adjustment by the number
    of Warrant Shares purchasable pursuant hereto immediately prior to such
    adjustment and dividing by the number of Warrant Shares or other securities
    of the Company resulting from such adjustment. An adjustment made pursuant
    to this paragraph shall become effective immediately after the effective
    date of such event retroactive to the record date, if any, for such event.

    (b) Reorganization, Reclassification, Merger, Consolidation or Disposition
    of Assets. In case the Company shall reorganize its capital, reclassify its
    capital stock, consolidate or merge with or into another corporation (where
    the Company is not the surviving corporation or where there is a change in
    or distribution with respect to the Common Stock of the Company), or sell,
    transfer or otherwise dispose of all or substantially all its property,
    assets or business to another corporation and, pursuant to the terms of such
    reorganization, reclassification, merger, consolidation or disposition of
    assets, shares of common stock of the successor or acquiring corporation, or
    any cash, shares of stock or other securities or property of any nature
    whatsoever (including warrants or other subscription or purchase rights) in
    addition to or in lieu of common stock of the successor or acquiring
    corporation ("Other Property"), are to be received by or distributed to the
    holders of Common Stock of the Company, then the Holder shall have the right
    thereafter to receive, upon exercise of this Warrant, the number of shares
    of common stock of the successor or acquiring corporation or of the Company,
    if it is the surviving corporation, and Other Property receivable upon or as
    a result of such reorganization, reclassification, merger, consolidation or
    disposition of assets by a holder of the number of shares of Common Stock
    for which this Warrant is exercisable immediately prior to such event. In
    case of any such reorganization, reclassification, merger, consolidation or
    disposition of assets, the successor or acquiring corporation (if other than
    the Company) shall expressly assume in writing or by operation of law the
    due and punctual observance and performance of each and every covenant and
    condition of this Warrant to be performed and observed by the Company and
    all the obligations and liabilities hereunder, subject to such modifications
    as may be deemed appropriate (as determined in good faith by resolution of
    the Board of Directors of the Company) in order to provide for adjustments
    of shares of Common Stock for which this Warrant is exercisable which shall
    be as nearly equivalent as practicable to the adjustments provided for in
    this Section 11. For purposes of this Section 11, "common stock of the
    successor or acquiring corporation" shall include stock of such corporation
    of any class which is not preferred as to dividends or assets over any other
    class of stock of such corporation and which is not subject to redemption
    and shall also include any evidences of indebtedness, shares of stock or
    other securities which are convertible into or exchangeable for any such
    stock, either immediately or upon the arrival of a specified date or the
    happening of a specified event and any warrants or other rights to subscribe
    for or purchase any such stock. The foregoing provisions of this Section 11
    shall similarly apply to successive reorganizations, reclassifications,
    mergers, consolidations or disposition of assets.

    (c) Rights of Holders Upon Dilutive Issuances.

    (i) Required Adjustments. Subject to the exclusions contained in Section
    11(c)(iv) below, if the Company issues or sells any Common Stock in a
    capital raising transaction for a Per Share Selling Price (as defined below)
    less than the applicable Exercise Price in effect immediately prior to the
    time of such issue or sale (a "Dilutive Issuance"), then forthwith upon such
    Dilutive Issuance, the Exercise Price shall be reduced to the Weighted
    Average Exercise Price (as defined below). The "Weighted Average Exercise
    Price" shall be determined by the following formula:

    

    EP1 = EP *
    
    N + C
    
    N + AS

    

    

    where:

    EP1 = the Weighted Average Exercise Price;

    EP = the former Exercise Price;

    N = the number of shares of Common Stock outstanding immediately prior to
    such issuance (or deemed issuance) assuming exercise or conversion of all
    outstanding securities exercisable for or convertible into Common Stock;

    C = the number of shares of Common Stock that the aggregate consideration
    received or deemed to be received by the Company for the total number of
    additional securities so issued or deemed to be issued in the Dilutive
    Issuance would purchase if the Per Share Selling Price were equal to the
    Exercise Price;

    AS = the number of shares of Common Stock so issued or deemed to be issued
    in the Dilutive Issuance.

    Notwithstanding the foregoing, the exercise of Stock Purchase Rights (as
    defined below) or conversion of Convertible Securities (as defined below)
    shall not be deemed a Dilutive Issuance. The Company shall give to the
    Investors written notice of any such Dilutive Issuance within twenty four
    (24) hours of the closing thereof.

    (ii) Definitions. For the purposes of this Section 11(c), the term "Per
    Share Selling Price" shall include the amount actually paid by third parties
    for each share of Common Stock. In the event a fee in excess of 6% is paid
    by the Company in connection with such transaction, any such excess amount
    shall be deducted from the selling price pro rata to all shares sold in the
    transaction to arrive at the Per Share Selling Price. A sale in a capital
    raising transaction of shares of Common Stock shall include the sale or
    issuance of Stock Purchase Rights, Convertible Securities or any other
    rights, options, warrants or convertible securities under which the Company
    is or may become obligated to issue shares of Common Stock, and in such
    circumstances the Per Share Selling Price of the Common Stock covered
    thereby shall also include the exercise or conversion price thereof (in
    addition to the consideration received by the Company upon such sale or
    issuance less the excess fee amount, if any, as provided above). In case of
    any such security issued in a "Variable Rate Transaction" or "MFN
    Transaction" (each as defined below), the Per Share Selling Price shall be
    deemed to be the lowest conversion or exercise price at which such
    securities are converted or exercised or might have been converted or
    exercised in the case of a Variable Rate Transaction, or the lowest
    adjustment price in the case of an MFN Transaction, each over the life of
    such securities. If shares are issued for a consideration other than cash,
    the Per Share Selling Price shall be the fair market value of such
    consideration as determined in good faith by independent certified public
    accountants mutually acceptable to the Company and the Investors. "Variable
    Rate Transaction" means a transaction in which the Company issues or sells
    (A) any debt or equity securities that are convertible into, exchangeable or
    exercisable for, or include the right to receive additional shares of Common
    Stock either (1) at a conversion, exercise or exchange rate or other price
    that is based upon and/or varies with the trading prices of or quotations
    for the Common Stock at any time after the initial issuance of such debt or
    equity securities, or (2) with a fixed conversion, exercise or exchange
    price that is subject to being reset at some future date after the initial
    issuance of such security or upon the occurrence of specified or contingent
    events directly or indirectly related to the business of the Company or the
    market for the Common Stock, or (B) any securities of the Company issued or
    issuable pursuant to an "equity line" structure which provides for the sale,
    from time to time, of securities of the Company which are registered for
    resale pursuant to the Securities Act. "MFN Transaction" means a transaction
    in which the Company issues or sells any equity securities in a capital
    raising transaction or series of related transactions (the "New Offering")
    which grants to an investor (the "New Investor") the right to receive
    additional shares based upon future equity raising transactions of the
    Company on terms more favorable than those granted to the New Investor in
    the New Offering. "Convertible Securities" shall mean evidences of
    indebtedness, shares of stock or other securities that are convertible into
    or exchangeable for, with or without payment of additional consideration,
    shares of Common Stock. "Stock Purchase Rights" shall mean any warrants,
    options or other rights to subscribe for, purchase or otherwise acquire any
    shares of Common Stock or any Convertible Securities. Convertible Securities
    and Stock Purchase Rights shall be deemed outstanding and issued or sold at
    the time of such issue or sale.

    (iii) Adjustment Mechanism. If an adjustment of the Exercise Price is
    required pursuant to Section 11(c)(i), the Company shall deliver to the
    Investors within three (3) business days of the closing of the transaction
    giving rise to the adjustment (the "Delivery Date") written confirmation
    reflecting the adjusted Exercise Price.

    (iv) Exclusions. Section 11(c) shall not apply to (i) sales of shares of
    Common Stock by the Company upon conversion or exercise of any convertible
    securities, options or warrants outstanding prior to the date hereof
    pursuant to the terms of such securities, options or warrants on the date
    hereof; (ii) sales of shares of Common Stock by the Company pursuant to the
    provisions of any option plan in existence on the date hereof or a
    subsequently adopted and stockholder-approved employee option or similar
    plan; or (iii) sales of Common Stock of the Company or securities
    convertible into Common Stock pursuant to the Confidential Private Placement
    Memorandum dated June 6, 2003 of the Company, or any amendments or
    supplements thereto.

    (v) Readjustment of Exercise Price. In the event of any change in (i) the
    consideration, if any, payable upon exercise of any Stock Purchase Rights or
    upon the conversion or exchange of any Convertible Securities or (ii) the
    rate at which any Convertible Securities are convertible into or
    exchangeable for shares of Common Stock, the applicable Exercise Price as
    computed upon the original issue thereof shall forthwith be readjusted to
    the Exercise Price that would have been in effect at such time had such
    Stock Purchase Rights or Convertible Securities provided for such changed
    purchase price, consideration or conversion rate, as the case may be, at the
    time initially granted, issued or sold. On the expiration of any Stock
    Purchase Rights not exercised or of any right to convert or exchange under
    any Convertible Securities not exercised, the applicable Exercise Price then
    in effect shall forthwith be increased to the Exercise Price that would have
    been in effect at the time of such expiration had such Stock Purchase Rights
    or Convertible Securities never been issued. No readjustment of the Exercise
    Price pursuant to this Subsection shall require any adjustment to the amount
    paid or number of shares of Common Stock received by the Holder upon any
    exercise of this Warrant prior to the date upon which such readjustment to
    the Exercise Price shall occur.

    (d) Nominal Adjustment. The Company shall not be required to make an
    adjustment in the Exercise Price under this Section 11 if such adjustment is
    less than $0.01 per share of Common Stock. However, the Company shall be
    required to carry forward on its books all adjustments that would have been
    made but for this Section 11(d) and shall take such adjustment into account
    when making subsequent adjustments under this Section 11. All calculations
    under this Section 11 shall be made to the nearest cent.

    12. Voluntary Adjustment by the Company. The Company may, at any time during
    the term of this Warrant, reduce the then current Exercise Price to any
    amount and for any period of time deemed appropriate by the Board of
    Directors of the Company.

    13. Notice of Adjustment. Whenever the number of Warrant Shares or number or
    kind of securities or other property purchasable upon the exercise of this
    Warrant or the Exercise Price is adjusted, as herein provided, the Company
    shall promptly mail by registered or certified mail, return receipt
    requested, to the Holder of this Warrant notice of such adjustment or
    adjustments setting forth the number of Warrant Shares (and Other Property)
    purchasable upon the exercise of this Warrant and the Exercise Price of such
    Warrant Shares (and Other Property) after such adjustment, setting forth a
    brief statement of the facts requiring such adjustment and setting forth the
    computation by which such adjustment was made. Such notice, in the absence
    of manifest error, shall be conclusive evidence of the correctness of such
    adjustment.

    14. Notice of Corporate Action. If at any time:

    (a) the Company shall take a record of the holders of its Common Stock for
    the purpose of entitling them to receive a dividend or other distribution,
    or any right to subscribe for or purchase any evidences of its indebtedness,
    any shares of stock of any class or any other securities or property, or to
    receive any other right; or

    (b) there shall be any capital reorganization of the Company, any
    reclassification or recapitalization of the capital stock of the Company or
    any consolidation or merger of the Company with, or any sale, transfer or
    other disposition of all or substantially all the property, assets or
    business of the Company to, another corporation; or

    (c) there shall be a voluntary or involuntary dissolution, liquidation or
    winding up of the Company;

    

    then, in any one or more of such cases, the Company shall give to the Holder
    (i) at least 30 days' prior written notice of the date on which a record
    date shall be selected for such dividend, distribution or right or for
    determining rights to vote in respect of any such reorganization,
    reclassification, merger, consolidation, sale, transfer, disposition,
    liquidation or winding up, and (ii) in the case of any such reorganization,
    reclassification, merger, consolidation, sale, transfer, disposition,
    dissolution, liquidation or winding up, at least 30 days' prior written
    notice of the date when the same shall take place. Such notice in accordance
    with the foregoing clause also shall specify (x) the date on which any such
    record is to be taken for the purpose of such dividend, distribution or
    right, (y) the date on which the holders of Common Stock shall be entitled
    to any such dividend, distribution or right, and the amount and character
    thereof, and (z) the date on which any such reorganization,
    reclassification, merger, consolidation, sale, transfer, disposition,
    dissolution, liquidation or winding up is to take place and the time, if any
    such time is to be fixed, as of which the holders of Common Stock shall be
    entitled to exchange their shares of Common Stock for securities or Other
    Property deliverable upon such disposition, dissolution, liquidation or
    winding up. Each such written notice shall be sufficiently given if
    addressed to the Holder at the last address of the Holder appearing on the
    books of the Company and delivered in accordance with Section 16(d).

    15. Authorized Shares.

    (a) The Company covenants that during the period the Warrant is outstanding,
    it will reserve from its authorized and unissued Common Stock a sufficient
    number of shares to provide for the issuance of the Warrant Shares upon the
    exercise in full of any purchase rights under this Warrant. The Company
    further covenants that its issuance of this Warrant shall constitute full
    authority to its officers who are charged with the duty of executing stock
    certificates to execute and issue the necessary certificates for the Warrant
    Shares upon the exercise of the purchase rights under this Warrant. The
    Company will take all such reasonable action as may be necessary to assure
    that such Warrant Shares may be issued as provided herein without violation
    of any applicable law or regulation, or of any requirements of the Principal
    Market upon which the Common Stock may be listed.

    (b) The Company shall not by any action, including, without limitation,
    amending its certificate of incorporation or through any reorganization,
    transfer of assets, consolidation, merger, dissolution, issue or sale of
    securities or any other voluntary action, avoid or seek to avoid the
    observance or performance of any of the terms of this Warrant, but will at
    all times in good faith assist in the carrying out of all such terms and in
    the taking of all such actions as may be necessary or appropriate to protect
    the rights of the Holder against impairment. Without limiting the generality
    of the foregoing, the Company will (i) take all such action as may be
    necessary or appropriate in order that the Company may validly and legally
    issue fully paid and nonassessable shares of Common Stock upon the exercise
    of this Warrant, and (ii) use its best efforts to obtain all such
    authorizations, exemptions or consents from any public regulatory body
    having jurisdiction thereof as may be necessary to enable the Company to
    perform its obligations under this Warrant.

    (c) Before taking any action which would cause an adjustment reducing the
    current Exercise Price below the then par value, if any, of the shares of
    Common Stock issuable upon exercise of the Warrants, the Company shall take
    any corporate action which may be necessary in order that the Company may
    validly and legally issue fully paid and non-assessable shares of such
    Common Stock at such adjusted Exercise Price.

    (d) Before taking any action which would result in an adjustment in the
    number of shares of Common Stock for which this Warrant is exercisable or in
    the Exercise Price, the Company shall obtain all such authorizations or
    exemptions thereof, or consents thereto, as may be necessary from any public
    regulatory body or bodies having jurisdiction thereof.

    16. Additional Exercise Restrictions. In no event shall any holder be
    entitled to exercise this Warrant for shares of Common Stock in excess of
    that number of shares of Common Stock that, upon giving effect to such
    exercise, would cause the aggregate number of shares of Common Stock
    beneficially owned by the holder and its "affiliates" (as defined in Rule
    405 under the Securities Act) to exceed 4.99% of the outstanding shares of
    the Common Stock of the Company following such exercise. For purposes of
    this Section 16, the aggregate number of shares of Common Stock beneficially
    owned by the Holder and its affiliates shall include the number of shares of
    Common Stock issuable upon exercise of the Warrant with respect to which the
    determination is being made, but shall exclude the number of shares of
    Common Stock that would be issuable upon (i) exercise of any remaining,
    unexercised portion of this Warrant and (ii) exercise or conversion of the
    unexercised or unconverted portion of any other Securities (including,
    without limitation, any warrants or convertible preferred stock or
    convertible Notes) subject to a limitation on conversion or exercise
    analogous to the limitation contained herein beneficially owned by the
    Holder and its affiliates. Except as set forth in the preceding sentence,
    for purposes of this Section 16, beneficial ownership shall be calculated in
    accordance with Section 13(d) of the Securities Exchange Act of 1934, as
    amended. For purposes of this Section 16, in determining the number of
    outstanding shares of Common Stock a Holder may rely on the number of
    outstanding shares of Common Stock as reflected in (1) the Company's most
    recent Form 10-Q or Form 10-K, as the case may be, (2) a more recent public
    announcement by the Company or (3) any other notice by the Company or its
    transfer agent setting forth the number of shares of Common Stock
    outstanding. For any reason at any time, upon the written or oral request of
    the Holder, the Company shall immediately confirm orally and in writing to
    the Holder the number of shares of Common Stock then outstanding. In any
    case, the number of outstanding shares of Common Stock shall be determined
    after giving effect to exercises of portions of the Warrant by such Holder
    since the date as of which such number of outstanding shares of Common Stock
    was reported. To the extent that the limitation contained in this Section 16
    applies, the determination of whether the Warrant is exercisable (in
    relation to other securities owned by a Holder) and of which portion of this
    Warrant is exercisable shall be in the sole discretion of the Holder, and
    the submission of a Notice of Exercise shall be deemed to be the Holder's
    determination that the Warrant is exercisable, in each case subject to such
    aggregate percentage limitation, and the Company shall have no obligation or
    right to verify or confirm the accuracy of such determination. Nothing
    contained herein shall be deemed to restrict the right of a Holder to
    exercise the Warrant at such time as such exercise will not violate the
    provisions of this Section 16. The Holder may waive the provisions of this
    Section 16 as to itself (and solely as to itself) upon a change of control
    of the Company, and the provisions of this Section 16 shall continue to
    apply until such change of control of the Company (or such later date as may
    be specified in such notice of waiver). No exercise in violation of this
    Section 16, but otherwise in accordance with this Warrant, shall affect the
    status of the Common Stock issued upon such exercise as validly issued,
    fully paid and nonassessable.

    17. Miscellaneous.

     a. Jurisdiction. This Warrant shall be binding upon any successors or
        assigns of the Company. This Warrant shall constitute a contract and be
        governed under the laws of New York without regard to its conflict of
        law principles or rules, and be subject to venue pursuant to the terms
        set forth in the Purchase Agreement.
     b. Restrictions. The Holder hereof acknowledges that the Warrant Shares
        acquired upon the exercise of this Warrant, if not registered, will have
        restrictions upon resale imposed by state and federal securities laws.
     c. Nonwaiver and Expenses. No course of dealing or any delay or failure to
        exercise any right hereunder on the part of the Holder shall operate as
        a waiver of such right or otherwise prejudice the Holder's rights,
        powers or remedies, notwithstanding all rights hereunder terminate on
        the Termination Date. If the Company fails to comply with any provision
        of this Warrant, the Company shall pay to the Holder such amounts as
        shall be sufficient to cover any costs and expenses including, but not
        limited to, reasonable attorney' fees, including those of appellate
        proceedings, incurred by the Holder in collecting any amounts due
        pursuant hereto or in otherwise enforcing any of its rights, powers or
        remedies hereunder, (but only to the extent the Holder prevails in
        enforcing such rights).
     d. Notices. Any notice, request or other document required or permitted to
        be given or delivered to the Holder hereof by the Company shall be
        delivered in accordance with the notice provisions of the Purchase
        Agreement.
     e. Limitation of Liability. No provision hereof, in the absence of
        affirmative action by the Holder to purchase shares of Common Stock, and
        no enumeration herein of the rights or privileges of the Holder hereof,
        shall give rise to any liability of the Holder for the purchase price of
        any Common Stock or as a stockholder of the Company, whether such
        liability is asserted by the Company or by creditors of the Company.
     f. Remedies. The Holder, in addition to being entitled to exercise all
        rights granted by law, including recovery of damages, will be entitled
        to specific performance of its rights under this Warrant. The Company
        agrees that monetary damages would not be adequate compensation for any
        loss incurred by reason of a breach by it of the provisions of this
        Warrant and hereby agrees to waive the defense in any action for
        specific performance that a remedy at law would be adequate.
     g. Successors and Assigns. Subject to applicable securities laws, this
        Warrant and the rights and obligations evidenced hereby shall inure to
        the benefit of and be binding upon the successors of the Company and the
        successors and permitted assigns of the Holder. The provisions of this
        Warrant are intended to be for the benefit of all holders from time to
        time of this Warrant and shall be enforceable by any such Holder or
        holder of Warrant Shares.
     h. Indemnification. The Company agrees to indemnify and hold harmless the
        Holder from and against any liabilities, obligations, losses, damages,
        penalties, actions, judgments, suits, claims, costs, attorneys' fees,
        expenses and disbursements of any kind which may be imposed upon,
        incurred by or asserted against the Holder in any manner relating to or
        arising out of any failure by the Company to perform or observe in any
        material respect any of its covenants, agreements, undertakings or
        obligations set forth in this Warrant; provided, however, that the
        Company will not be liable hereunder to the extent that any liabilities,
        obligations, losses, damages, penalties, actions, judgments, suits,
        claims, costs, attorneys' fees, expenses or disbursements are found in a
        final non-appealable judgment by a court to have resulted from the
        Holder's bad faith or willful misconduct in its capacity as a
        stockholder or warrantholder of the Company.
     i. Amendment. This Warrant may be modified or amended or the provisions
        hereof waived with the written consent of the Company and the Holder.
     j. Severability. Wherever possible, each provision of this Warrant shall be
        interpreted in such manner as to be effective and valid under applicable
        law, but if any provision of this Warrant shall be prohibited by or
        invalid under applicable law, such provision shall be ineffective to the
        extent of such prohibition or invalidity, without invalidating the
        remainder of such provisions or the remaining provisions of this
        Warrant.
     k. Headings. The headings used in this Warrant are for the convenience of
        reference only and shall not, for any purpose, be deemed a part of this
        Warrant.

[The next page is the signature page.]





IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
executed by its officer thereunto duly authorized.



 

 

Dated: July [ ], 2003



DATATEC SYSTEMS, INC.

 

By:

Name:

Title:

 

NOTICE OF EXERCISE

 

 

To: [Transfer Agent]

(1) The undersigned hereby elects to purchase ________ shares of Common Stock
(the "Common Stock") of Datatec Systems, Inc. pursuant to the terms of the
attached Warrant, and (except in the case of a Cashless Exercise, if so
designated below) tenders herewith payment of the Exercise Price in full,
together with all applicable transfer taxes, if any.

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

_______________________________

(Name)

_______________________________

(Address)

_______________________________

 

Dated: , _____

 



Signature

 

 

 

____ Check here if the Warrant is being exercised pursuant to a Cashless
Exercise

ASSIGNMENT FORM



(To assign the foregoing Warrant, execute
this form and supply required information.
Do not use this form to exercise the Warrant.)



 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to



_______________________________________________ whose address is



_______________________________________________________________



_______________________________________________________________



Dated: ______________, _______



 

Holder's Signature: _____________________________



Holder's Address: _____________________________



_____________________________



 

Signature Guaranteed: ___________________________________________



 

 

 

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in an fiduciary or other representative
capacity should file proper evidence of authority to assign the foregoing
Warrant.